Title: From George Washington to Charles Dick, 20 September 1755
From: Washington, George
To: Dick, Charles



Sir
[Fort Cumberland, Md., 20 September 1755]

You are hereby desir’d, to give in an exact return of all the cloathing of every kind, Arms of all sorts, Ammunition Provision’s Tents, Pack saddles &ca &ca that are at Winchester: and to be very particular in distinguishing the quantity and quality of each sort.
I must also desire that you will provide Barracks, Provision’s, and other absolute necessarys for the Recruits as they arrive at that place of Rendezvous and,
If you find any difficulty in getting Provision’s in the Neighbourhood of Winchester you must send to Conogogee to enable you to do this, I have furnish’d you with £20.

I have left a Letter, and orders for Captn Bell or his subalterns, which I desire you will deliver, or cause to be deliver’d so soon as he or they come to their Rendezvous which will be the first of October—As the Letter contain’s the Officer’s Instruction’s the first that arrives is order’d to open it. Given under my hand at Fort Cumberland the 20th of Septr 1755.

Go: Washington

